Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022, 03/04/2022, 02/23/2021, and 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to for failure to provide clear support/explanation for the term “basically cuboid filter” under 37 CFR 1.75(d)(1).
Claims 2-5 recite, “basically cuboid filter” at various instances. Para [0014] of instant application states – “The formulation “basically cuboid filter” requires, however, that the optical filter is configured massively, wherein the filter property can be achieved by a suitable coating of at least one side face each per main axis, possibly also both side faces per main axis.” No further discussion is provided regarding the above phrase “basically cuboid filter”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 recite, “basically cuboid filter” at various instances. Para [0014] of instant application states – “The formulation “basically cuboid filter” requires, however, that the optical filter is configured massively, wherein the filter property can be achieved by a suitable coating of at least one side face each per main axis, possibly also both side faces per main axis.” Relying on this paragraph, the meaning of the term “basically cuboid filter” is still unclear because the meaning of “optical filter is configured massively” is unclear from the paragraph. 
Appropriate correction/explanation is required.
As best understood, “basically cuboid filter” is considered as a cuboid filter for the purpose of examination.
Claim 2 recites “which main axes” in line 3. There is a grammatical error in this claim which makes the claim unclear. Appropriate correction is required.
Claim 5 recites “which thicknesses are adjusted” in line 2. There is a grammatical error in this claim which makes the claim unclear. Appropriate correction is required.
Claim 5 recites “thicknesses are ad13justed to a focus of the optical system of the endoscope at different wavelengths of the first filter property and the second filter property”. It is unclear about how the thickness are adjusted because the thickness is already provided to the filter. Does the applicant mean to state -“a thickness is selected”? 
Appropriate correction is required.
Claim 6 recites “the two, three or four flat optical filters being arranged rotated by 90 degree in relation to each other. There is a grammatical error in this claim which makes the claim unclear. Appropriate correction is required.
Claim 14 recites a method of using the endoscope according to claim 1. This dependency makes a method claim, 14 being dependent upon a system claim, 1 which makes the claim 14 unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14, is/are rejected under 35 U.S.C. 102 as being anticipated by Park (US 20140066781).
Regarding claim 1, Park discloses an endoscope (medical diagnosis device 1 may be an endoscope; para [0021]) comprising: 
an optical filter (Arrangement shown in FIG. 1; para [0020]) arrangement comprising: 
a holder (filter holder; FIG. 3A; para [0041]); and 
an optical filter (optical filter 11, 11a, 11b, ; para [0038]-[0039]) having one of different filter properties in different directions  (Filter such as 11a would have different properties in different directions.) or multiple optical filters with different filter properties, the optical filter being arranged in the holder to rotate about an axis of rotation (A filter holder is provided for holding the filter. FIG. 3A; Para [0041]. This holder can be rotated. ) in at least one beam path of the endoscope in a direction of light incidence in or behind an objective of the endoscope and in front of an image capturing unit or an eyepiece (The filter is in the beam path of the light. FIGS. 1, 2A, 3B); 
wherein the optical filter arrangement is configured to change from a first filter property to a second filter property when the optical filter is rotated by 90 degree about the axis of rotation from a first target rotational position to a second target rotational position (In view of para [0041], a rectangular holder shown in FIG.3A, bottom, may be provided with filter 11.  Such holder arrangement is rotatable to any angle of rotation including 90 degree.).
Regarding claim 6, Park discloses wherein the filter arrangement has two, three or four flat optical filters held by the holder, the two, three or four flat optical filters being arranged rotated by 90 degree in relation to each other (FIGS. 2A, 3A), wherein in the first target rotational position at least one of the two, three or four flat optical filters with the first filter property lies in the beam path and in the second target rotational position at least one other of the two, three or four flat optical filters with the second filter property lies in the beam path (As can be seen from FIGS. 2A-3A, top and bottom filters lie in the beam path and filter facing towards a reader and the opposite filter also lie in the beam path.).
Regarding claim 7, Park discloses wherein the axis of rotation of the filter arrangement is oriented perpendicular to the at least one beam path of the endoscope (Filter arrangement is oriented perpendicular to the at least one beam path; FIG. 12; para [0089]).
Regarding claim 14, Park discloses a method of using the endoscope according to claim 1, the method comprising changing from the first filter property to the second filter property when the filter arrangement is rotated by 90 degree about the axis of rotation from the first target rotational position to the second target rotational position (When the optical filter is rotated, the property of the filter would change from one filter property to another filer property. Coated filter; FIG. 2A. Para [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 9-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140066781) in view of Erdogan (US 20110267678).Regarding claim 2, Park discloses wherein the optical filter, which has different filter properties in different directions, is configured as a basically cuboid filter (The optical filter 11, 11a is formed as a cube; FIG. 2A; para [0038]) with two main axes lying perpendicular to each other and to the axis of rotation, which main axes each thrust perpendicularly through two side faces of the basically cuboid filter which lie opposite each other, wherein the optical filter is held rotatably about the axis of rotation in the holder (FIGS. 2A-3A; para [0041]). 
However, Park does not expressly disclose wherein and the optical filter reaches the two different target rotational positions by rotating the filter arrangement about the axis of rotation by 90 degree, in which in each of the positions one of the two main axes of the optical filter is arranged parallel to the optical axis of the at least one beam path. 
Erdogan is directed to a variable spectral filter apparatus (variable spectral filter apparatus 10; abstract) and teaches wherein and the optical filter reaches the two different target rotational positions by rotating the filter arrangement about the axis of rotation by 90 degree, in which in each of the positions one of the two main axes of the optical filter is arranged parallel to the optical axis of the at least one beam path (Filter support 30 is rotatable about axis of rotation A and supports each of the tunable spectral filters at a planar orientation that is parallel to the axis of rotation A. FIGS. 4, 12; [0060]-[0063]; Various rotational positions (0, 60, 180, and 420) of the filter has been achieved and provided. Para [0063]. Axis of filter is parallel to the optical axis. FIGS. 4, 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in accordance with the teaching of Erdogan so that various filter configurations could be achieved by rotating the filter. 
Regarding claim 3, Park discloses wherein the basically cuboid filter has a first coating for the first filter property and a second coating on the second filter property respectively on at least two side faces that adjoin each other and are parallel to the axis of rotation (Park: Note anti-reflection (AR) coating on three sides. FIG. 2A; Para [0038]).
Regarding claim 4, Park discloses wherein third and fourth side faces of the basically cuboid filter which are parallel to the axis of rotation have third and fourth coatings, respectively, wherein the first filter property comprises two of the first, second, third and fourth filters opposite to each other on the basically cuboid filter and the second filter property comprises another two of the first, second, third and fourth filters opposite each other on the basically cuboid filter (Four different color filter may be coated. Para [0042]-[0044]; Claims 3, 5).
Regarding claim 5, Park discloses wherein the basically cuboid filter has different thicknesses in the direction of the two main axes, which thicknesses are adjusted to a focus of the optical system of the endoscope at different wavelengths of the first filter property and the second filter property (Specific wavelength is reflected and specific wavelength is transmitted. Para [0024]-[0025]. Accordingly, filter has thickness that is tuned to a specific wavelength. Please also note 112(b) rejection above.).
Regarding claim 9, Park does not expressly disclose an adjusting device configured to rotate the filter arrangement.
Erdogan is directed to a variable spectral filter apparatus (variable spectral filter apparatus 10; abstract) and teaches an adjusting device (Erdogan: rotational actuator 12; Para [0060]; FIGS. 2-3) configured to rotate the filter arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include adjusting device in accordance with the teaching of Erdogan so that controlled rotation of filter could be achieved (Para [0060] of Erdogan.).
Regarding claim 10, Park does  not expressly disclose wherein the adjusting device comprises a magnetic coupling having an outer magnetic ring and an inner magnetic ring operatively connected to an outer magnetic ring the inner magnetic ring being operatively connected to the holder of the filter arrangement, the inner magnetic ring being operatively connected to the holder of the filter arrangement. 
Erdogan teaches wherein the adjusting device comprises a magnetic coupling (Actuator 12 can be any of a number of electromechanical rotary motors and can include magnetic coupling. Para [0062]) having an outer magnetic ring and an inner magnetic ring operatively connected to an outer magnetic ring (Motor has two magnetic rings for generating rotation electromechanically.), the inner magnetic ring being operatively connected to the holder of the filter arrangement (Rotating ring is connected to the shaft that is connected to the filters. FIG. 4).
Regarding claim 11, Park does not expressly disclose wherein the inner magnetic ring is coupled to the holder via a gear wheel mechanical unit. Erdogan teaches wherein the inner magnetic ring is coupled to the holder via a gear wheel mechanical unit (Actuator 12 is supported by a geared arrangement. Para [0068]).
Regarding claim 12, Park does not expressly disclose wherein the adjusting device comprises an electric motor and a control unit for the motor control as well as an operating unit.
Erdogan teaches wherein the adjusting device comprises an electric motor (Actuator 12 can be any of a number of electromechanical rotary motors and can include magnetic coupling. Para [0062]) and a control unit for the motor control (Rotational actuator 12 is a control for motor. Para [0062]) as well as an operating unit (FIG. 12, bottom portion).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140066781) in view of Axon (US 20190054217).
Regarding claim 13, Park does not expressly teach a latching mechanism configured to fix the filter arrangement in the first target rotational position or in the second target rotational position.
Axon is directed to device for tissue collection and teaches a latching mechanism (latching mechanism, latch 32; para [0091]) configured to fix the filter arrangement in the first target rotational position or in the second target rotational position (latch is used to position the filter at different position. Para [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s endoscope to include a latch in accordance with the teaching of Axon so that manual control of  filter could be more accurate. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140066781) in view of Takahashi (US 20020082476).
Regarding claim 8, Park discloses wherein the endoscope is configured with two parallel beam paths (FIG. 2; Filters 11 and 12.) and the filter arrangement is configured as a filter wheel with two pairs of filters, wherein one of the two pairs of filters have the first filter property and another of the two pairs of filters pair have the second filter property (Filters 11 and 12 are different filters and would have different filter property. Para [0028]-[0029]), the axis of rotation of the filter arrangement corresponds to one or more of a central axis between the beam paths and lies parallel to the central axis (FIG. 1), and the one of the two pairs of the filters align with the beam paths in the first target rotational position and the other of the two pairs of the filters align with the beam paths in the second target rotational position (As can be seen, the filters are arranged in two different target rotational positions. Para [0028]).
Park does not expressly disclose wherein the endoscope is configured as a stereo-endoscope. 
Takahashi is directed to stereo endoscope (Para [0015]) and teaches wherein endoscope is configured as a stereo-endoscope (stereo endoscope apparatus 1; FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park’s endoscope to have stereo endoscope in accordance with the teaching of Takahashi so that stereo images could be produced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795